Order entered June 30, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00160-CV

                             FRANCISCO RENTERIA, Appellant

                                                 V.

                                 JUANA GUAJARDO, Appellee

                       On Appeal from the 303rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF13-17723

                                             ORDER
       The reporter’s record in this case is overdue. By postcard dated March 14, 2014, we

notified the Court Reporter that the reporter’s record was overdue. We directed the Court

Reporter to file the record within thirty days. To date, the reporter’s record has not been filed.

       We ORDER Donna Kindle, Official Court Reporter for the 303rd Judicial District Court,

to file, within TEN DAYS of the date of this order, either: (1) the reporter’s record; (2) written

verification that no hearings were recorded; or (3) written verification that appellant has not

requested or paid for or made arrangements to pay for the record. We notify appellant that if we

receive verification the record has not been requested, or paid for, or no arrangements have

been made to pay for the record, we may order the appeal submitted without the reporter’s

record. See Tex. R. App. P. 37.3(c).
We DIRECT the Clerk to send copies of this order, by electronic transmission, to:

       Honorable Denise Garcia
       Presiding Judge, 303rd Judicial District Court

       Donna Kindle
       Official Court Reporter, 303rd Judicial District Court

       Counsel for all parties.



                                            /s/     ADA BROWN
                                                    JUSTICE